Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-8 in the reply filed on July 26, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Information Disclosure Statement
The information disclosure statements filed have been considered as set forth in MPEP 609. Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, the examiner has the obligation to consider the information. Consideration by the examiner of the information submitted in an IDS means nothing more than considering the documents in the same manner that other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. The initials of the examiner placed adjacent to the citations on the PTO-1449 or PTO/SB/08A and 08B, or its equivalent, mean that the examiner to the extent noted above has considered the information. See MPEP 609.05(b) R-07.2015.
Applicant should note that documents not in the English language, if any, have been considered only to the extent of statements of relevance, explanations provided in the corresponding search reports provided and provided translations.

Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic). Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The instant claim is to the anionic contaminant is undetectable which is not found in the specification wherein paragraph [0019] states that the contaminant “may” be undetectable and the remainder of the specification does not demonstrate in examples that the contaminant is not present.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the sugar beet processing system" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the sugar beet processing system" in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the sugar beet processing system" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
The instant claim is also indefinite as the term “before” is indefinite as the specification does not define “before” as the sugar beet refining process prior to forming a “thin juice” contains many steps.
The term “sufficient” in claim 7 is a relative term which renders the claim indefinite. The term “sufficient” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Any precipitator amount will be deemed to be “sufficient” if it produces precipitation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sivakumar et al. (USP 5,413,719) hereafter Sivakumar and further in view of Meade et al. (WO 99/51817) hereafter Meade, Deneus et al. (US 2011/0214669) and Albinsson et al. (NPL, J Molecular Structure, V508, pp 19-27, 1999) hereafter Albinsson.
	Considering Claims 1 and 2, Sivakumar discloses a method for controlling an amount of an anionic contaminant in a process stream containing lignin, lignin by-product, tannin and tannin by-product subjected to precipitation utilizing a polyelectrolyte agent with the dosage of the agent being adjusted with the liquid being analyzed utilizing fluorescence analysis (Col. 5, ln 65- Col. 6, ln 27-65 and Col. 8, ln 21-51) and (Col. 15, Fluorescence Analysis).
	Sivakumar does not disclose operating the fluorescence live-stream with a beet sugar process.
	Meade discloses that polyelectrolytes (cationic and anionic) are utilized in the papermaking process as flocculants and coagulants and it is important to control an amount of polyelectrolytes added to a stream prevent an overage or underage with an underage causing off-spec products (Pg. 1, ln 6-19) while the stream is examined with a fluorometer and the amount of polyelectrolyte adjusted (Pg 2, ln 14-29) with individual fluorometers designated to examine each constituent (Pg 10, ln 1-6, Pg 11, ln 11-20 and Pg 12, ln 21-26).
	Deneus discloses a sugar beet juice purification process [0002] containing lignin [0026] utilizing a polyanionic flocculant which is added to the raw juice (thin juice) to remove non-sucrose contaminants such as lignin by precipitation [0011] to [0018], [0026]-[0029], [0032] and [0033].
	Albinsson discloses that lignin when subjected to acid or milling converts lignin to a structure which exhibits fluorescence (Abstract and Introduction).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to remove lignin from a sugar beet liquid utilizing polyelectrolyte coagulants and flocculants as taught by Meade and Deneus while using a fluorescence parameter as taught by Meade and Albinsson to produce a purer product.
	Considering Claim 3, the significance of Sivakumar, Meade, Deneus and Albinsson as applied to Claim 1 is explained above.
	Sivakumar is silent on determining the lignin downstream of the thin juice stage.
	Meade discloses the use of multiple fluorometers at different points in the process to determine the effectiveness of the polyelectrolyte and therefore optimize its use (pg 13, ln 6-15).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the fluorometer downstream of the thin juice stage to determine the effectiveness of the treatment and to adjust the amount of the anionic coagulant/flocculant.
	Considering Claim 4, the significance of Sivakumar, Meade, Deneus and Albinsson as applied to Claim 1 is explained above.
	The instant claim has been previously rejected as discussed above.
	Sivakumar in view of Meade, Deneus and Albinsson disclose the method of Claim 1 as discussed above.  Sivakumar discloses that the contaminant is dissolved within a liquid stream as discussed above with Meade disclosing that a raw sugar juice is formed by countercurrent extraction of sugar beets [0024] to [0026].  Therefore, it would have been obvious to one of ordinary skill in the art that fluorescence is conducted on a liquid stream and would not be utilized on the raw beets which would be “prior to forming thin juice”.
	Considering Claims 5 to 7, the significance of Sivakumar, Meade, Deneus and Albinsson as applied to Claim 1 is explained above.
	Sivakumar discloses removal lignin, tannin and breakdown products via precipitation and filtration/centrifugation by adding a coagulating/flocculating agent (Col. 6, ln 25-64 and Col. 8, ln 21 to Col. 9, ln 17) and therefore are removed.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sivakumar et al. (USP 5,413,719) hereafter Sivakumar in view of Meade et al. (WO 99/51817) hereafter Meade, Deneus et al. (US 2011/0214669) and Albinsson et al. (NPL, J Molecular Structure, V508, pp 19-27, 1999) hereafter Albinsson as applied to Claims 1 and 5 and further in view of Johnson (US 2006/0160226).
	Considering Claim 8, the significance of Sivakumar, Meade, Deneus and Albinsson as applied to claims 1 and 5 is explained above.
	Sivakumar in view of Meade, Deneus and Albinsson disclose the method of claims 1 and 5 as discussed above but removing the contaminants prior to a boiler stage is not disclosed.
	Johnson discloses the use of treating agents and fluorescent tracers to identify and remove undesirable substances such as lignin in the sugar processing industry wherein the removal is performed on boiler feedwater prior to introduction to the boiler [0004]-[0009], [0042], [0044] and [0046].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to remove precipitated or flocculated solids prior to a boiler to prevent fouling as taught by Johnson [0046].
Conclusion
	Claims 1-8 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B CALL whose telephone number is (571)270-7576. The examiner can normally be reached Part-time M/Tu or W/Th/F 0600 to 1630 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B CALL/Primary Examiner, Art Unit 1732